On Petition for Rehearing
Bierly, C. J.
— We feel impelled to discuss two questions of paramount importance in denying appellant’s Petition for Rehearing in the above entitled cause. First, we shall consider her belated verified motion for a change of venue from the Judge; the second relates to the allegation of kinship of the Judge to the defendant-appellee.
The majority opinion, as well as appellant’s Petition for Rehearing, sets forth verbatim point 8 of the Rule 1-12B of the Rules of the Supreme Court, which specifically sets up in detail the requirement and conditions to be met in filing of a belated affidavit for a change of venue from the Judge.
The closing rhetorical paragraph of said belated affidavit, preceding the prayer thereof, reads thus:
“Affiant further states on her oath that the reasons assigned for the Change of Venue from the Judge were newly discovered by this affiant after the commencement of this trial and the existence of these grounds for the Change of Judge were not known to the plaintiff prior to the commencement of the case in chief.”
*339*338In section 8 of Rule 1-12B, the Supreme Court sets up a standard to be followed by an affiant in filing a belated affi*339davit, therein (1) specifically alleging when the cause was first discovered, (2) how it was discovered, (3) the facts showing a cause for a change of venue, and (4) why said cause could not have been discovered before by the exercise of due diligence.
It is true that appellant’s belated verified motion alleged kinship of the Judge; that bias and prejudice existed on the trial Judge thereby preventing a “fair and impartial trial” and that newly discovered evidence following the beginning of the trial and the existence of the grounds were unknown to the plaintiff “prior to the commencement of the case in chief.”
Appellant failed to specifically allege in her motion when the cause (for change of venue) was first discovered. She testified, after the court had reopened the case to her additional evidence, that,
“After the hearing went as it did, the following morning after I saw Barbara Groover and I asked Barbara what relationship Judge Groover was to Betty Groover and she said they were fourth cousins; that Bob’s mother had one sister that died when she was 26 years old. She had a little boy, Billy Groover and Bob’s grandmother raised Billy Groover and they grew up together and you would be a relative of the family.”
Thence appellant testified that Judge Groover was a fifth cousin of the defendant.
No effort was made to meet the requirement of Supreme Court Rule 1-12B, section 8, as to “why said cause could not have been discovered before by the exercise of due diligence.” The able counsel of appellant even testified in .court, at the time of the hearing on the belated affidavit for change of venue, that he advised appellant against the filing of the ¡Affidavit. No statement was given as to the reason for such tendered advice.
In addition to our reasoning in the majority opinion, we quote from the synopsis in this case, Helen J. Scott v. Robert *340E. Scott, as published in INDIANA DECISIONS AND LAW REPORTER by Bobbs-Merrill, Inc., on July 30, 1965, in Yol. 6, No. 2, at page 94, as follows:
“COURTS AND COURT RULES — When Judge is of Kin to Either Party. A judge is deemed to be of kin to a party if he is within the sixth degree of consanguinity under the civil law, or within the degree of second cousins under the canon law. p. 101.”
We attach as a compilation by W. C. Cox & Company, Copyright 1964, a chart relative to establishing relationship or next of kin.
The above-cited quotation from INDIANA DECISIONS fortifies our contention, as expressed by the majority opinion, that clause “Second” of § 2-1401, Burns’ 1946 Replacement, to-wit: “That the judge is of kin to either party,” standing alone fails to set any standard as guide lines to determine degree of kinship disqualifying a judge to sit in a cause of action; but that other legislative enactments, if any, must be employed to define the disqualification of a jurist, on the basis of kinship to either party, to sit during a trial of a cause of action. The majority opinion cited such pertinent statutes.
We are somewhat at a loss to appreciate appellant setting out, in her belated verified application for a change of venue, the manner of the selection of a special judge on the assumption that Judge Groover would disqualify himself. Section 11, Rule 1-12, Rules of the Supreme Court, entitled “Special Judges — Selection,” reads as follows:
“Except in courts of justices of the peace, magistrates, city and municipal courts, whenever the regular judge or presiding judge of any court shall be a party to any proceedings, whether civil, statutory or criminal, the venue of which shall be before him, such judge shall at once disqualify himself and cause such fact to be certified to the Supreme Court which shall thereupon appoint a special judge.”
*341We find nothing in the record disclosing that Judge Groover was a party to the proceedings in this case of Scott v. Scott, hence §§ 3 and 12 of Rule 1-12, Rules of the Supreme Court, are applicable should the Judge have vacated the bench in this cause of action.
Petition for rehearing denied.
Prime, P.J., Carson, Paulconer, Mote, Wickens, JJ., concur.
Hunter, J.: “I dissent from the denial of the petition for rehearing and am of the opinion that the petition for rehear-ing should be granted.”
Smith, J., concurs in dissent.



Note.—Reported in 209 N. E. 2d 49. Rehearing denied re-ported in 209 N. E. 2d 518.